Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 01/15/2021.  
Applicant has amended the title in order to overcome the objection to the title, thus the objection to the title has been withdrawn and the amendment has been entered by the examiner.
Applicant has amended claims 1, 2 and 8-11 so as to clarify some of the limitations, specifically the applicant amended independent claims 1, 10, and 21 in order to incorporate the allowable subject matter recited in claim 6.  
Applicant has canceled claims 5 and 6.
Applicant has added dependent new claims 12-17.  Claims 12-17 depend from claim 10, no new matter has been introduced.
Claims 1-4 and 7-17 are pending and have been examined.
Allowable Subject Matter
Claims 1-4 and 7-17 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claims 1, 10 and 11, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the predetermined frequency is a frequency that does not overlap a peak frequency of a frequency band of switching noise that occurs in the first operation mode or a frequency that does not overlap a harmonic of the peak frequency”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-4 and 7-9, claims 2-4 and 7-9 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 12-17, claims 12-17 depend from claim 10, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/YEMANE MEHARI/Primary Examiner, Art Unit 2839